     Case 2:12-cr-00326-MCE-KJN Document 256 Filed 07/31/20 Page 1 of 1


1     HEATHER E. WILLIAMS, #122664
      Federal Defender
2     LINDA ALLISON, #179741
3     Assistant Federal Defender
      801 I Street, 3rd Floor
4     Sacramento, California 95814
      Telephone: (916) 498-5700
5
      Attorney for Defendant-Movant
6
      JOHN WINTON HARRIS
7
8
                                IN THE UNITED STATES DISTRICT COURT
9
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                   ) No. 2:12-CR-000326-MCE
12                                                )
                       Plaintiff,                 ) SEALING ORDER
13                                                )
              vs.                                 ) JUDGE: Hon. Morrison C. England, Jr.
14                                                )
15    JOHN WINTON HARRIS,                         )
                                                  )
16                    Defendant-Movant.           )
                                                  )
17                                                )
18            IT IS HEREBY ORDERED that the Request to Seal Exhibit 1 and Exhibit 2 to
19    Defendant-Movant’s Emergency Motion for Compassionate Release is granted so that medical
20    information is not available on the public docket. The Request and its Exhibits 1 and 2 are to be
21    provided to the Court and Assistant United States Attorney James Conolly. These documents
22    shall remain under seal until further Order of the Court.
23           IT IS SO ORDERED.
24    Dated: July 30, 2020
25
26
27
28


       Harris: Sealing Order
